Citation Nr: 0334992	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for burn scars of the 
left leg, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for burn scars of the 
right leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran was originally scheduled for a hearing to be held 
at the RO in May 1999.  Because of scheduling conflicts, the 
veteran's hearing was rescheduled for June 17, 1999.  A 
notation on the May 1999 scheduling letter reflects that the 
June 1999 hearing was canceled.  In his substantive appeal 
(VA Form 9) received in June 1999, the veteran indicated that 
he no longer desired a BVA hearing.   

In an October 2000 decision, the Board denied the veteran a 
disability rating in excess of 20 percent for burn scars of 
the right leg and for a disability rating in excess of 20 
percent for burn scars of the left leg.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans' Claims (Court).  

In an April 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's October 2000 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision and remanded the issues at hand to the Board 
for issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  


REMAND

Subsequent to the Board's October 31, 2000, decision, but 
while the Board's decision was on appeal to the Court, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA codified certain notice and duty-
to-assist requirements and eliminated the well-grounded claim 
requirement.  

As previously noted, in early February 2001, the Secretary 
filed an unopposed Motion for Remand moving the Court to 
vacate the Board's October 2000 decision and have the issues 
remanded back to the Board for readjudication under the VCAA.  
On February 22, 2001, the Court issued Holliday v. Principi, 
14 Vet. App. 280 (2001).  In Holliday, the Court held that 
"all provisions of the VCAA are potentially applicable to 
claims pending on the date of the VCAA's enactment."  Id. at 
286.  In an April 10, 2001, order, the Court vacated the 
Board's decision and remanded the issues of increased ratings 
for burn scars of the lower extremities to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the VCAA pursuant to 
Holliday.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held in Bernklau v. Principi, 291 
F.3d 795 (Fed Cir. 2002) and Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002) (both cases decided subsequent to the 
Court's April 10, 2001, order in this case) that those 
sections of the VCAA (section 3(a)), codified at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
concerning notice and assistance to be provided to claimants 
by VA, are not retroactively applicable to proceedings that 
were completed before VA and were on appeal to the Court when 
the VCAA was enacted.  Most recently, the Federal Circuit 
Court affirmed those decisions in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Under the circumstances, it is arguable that those sections 
of the VCAA (section 3(a)) codified at 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), concerning 
notice and assistance to be provided to claimants by VA, are 
not retroactively applicable to the case at hand, Kuzma.  
Nevertheless, since the Court has remanded the case to the 
Board for VCAA compliance, the Board will certainly abide by 
the April 2001 Court order granting the Secretary's unopposed 
February 2001 Motion for Remand and to Stay Proceedings, and 
follow the directives contained therein.  

In addition, other recent decisions of the Federal Circuit 
Court, in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003), and in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), have addressed shortcomings of VA in its 
application of VCAA.  

While the veteran's case was at the Board pursuant to the 
Court's April 2001 order, the RO received from the veteran 
additional medical evidence.  This additional evidence was 
date-stamped received at the RO in August 2001; however, for 
whatever reason, that additional evidence did not reach the 
Board until November 2003, well after the Board had issued 
its decision in June 2002.  The June 2002 Board decision as 
subsequently been vacated.  Further, the recently received 
medical evidence at the Board was not accompanied by the 
veteran's written waiver of initial review of that evidence 
by the RO.  This evidence essentially consists of outpatient 
treatment records for various periods between August 1999 and 
June 2001.  The decision of the Federal Circuit Court, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d at 1339, does not prohibit the Board from developing 
evidence in a case on appeal before the Board, provided the 
Board does not adjudicate the claim based on any new evidence 
it obtains unless the claimant waives initial consideration 
of such evidence by first-tier adjudicators in VA.  See 
VAOPGCPREC 1-2003.  

Additionally, the Board observes that the most recent VA 
medical examination for the disabilities at issue was 
conducted in September 1998, which is over five years old.  
When the veteran claims that his conditions are worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
conditions, VA's duty to assist includes providing him with a 
new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Under the circumstances, the Board believes that the 
veteran should undergo further VA examination in order to 
determine the nature and severity of the service-connected 
burn scars of the lower extremities currently on appeal.  

The veteran's burn scars on the lower extremities are rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7801, of VA's 
Schedule for Rating Disabilities.  By regulatory amendment, 
effective August 30, 2002, changes were made to the schedular 
criteria for evaluating diseases of the skin, including 
scars.  Where the law or regulations governing a claim change 
while the claim is pending, as in the veteran's case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Dudnick v. Brown, 
10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

As noted earlier, the veteran's last VA examination to 
determine the current condition of his service-connected burn 
scars of the lower extremities was conducted in September 
1998 and he has not had the opportunity to be examined and 
evaluated under the revised criteria.  Once examined, a 
determination must then be made as to whether the previous or 
revised version of the diagnostic codes is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and only the 
earlier version of the regulation for the period prior to the 
effective date of the change can be applied.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for burn scars of the 
lower extremities since September 1998.  
After securing the necessary release, the 
RO should obtain copies of those records 
not already in the claims file and have 
them associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded an 
appropriate VA examination of the lower 
extremities to determine the severity of 
the burn scars.  All indicated studies 
are to be performed, to include 
photographs of the affected areas, and 
findings are to be made in conjunction 
with both the prior and revised 
appropriate diagnostic codes pertaining 
to skin disabilities.  The examiner is to 
indicate the areas and depths of the burn 
scars and whether there is limitation of 
motion of either or both lower extremity 
due to burn scars and, if so, the degrees 
of limitation of motion.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to increased ratings for burn 
scars of the lower extremities.  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
at issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
the claims of entitlement to increased 
ratings for burn scars of the lower 
extremities, to include consideration of 
the recently submitted medical evidence, 
as well as the prior and current 
diagnostic codes pertaining to skin 
disabilities.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




